Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings received on 18 June 2020 are accepted by the examiner.

Specification
The specification received on 18 June 2020 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-19: the prior art does not disclose or suggest: A reversible flip-away work stop for strut systems comprising: 
a strut securing component including an exact pre-determined length to exactly match an alignment of a front face of a work stop positioning plate allowing a measurement to be read on a strut measuring component in a strut rail on a strut system and including a strut securing component shape matching a shape of the strut measuring component in the strut rail on the strut system allowing easy movement of the reversible flip-away work stop within the strut rail in the strut system; a flip arm stop component comprising a first receptacle for accepting a flip arm stop attachment pivot connecting means, a second receptacle for passing through a first alignment connecting means, a third countersunk beveled receptacle for accepting a snap C-clip ring and passing through a first end of a micro-adjusting rod, a fourth receptacle for passing through a second alignment connecting means, the flip arm stop component further including a calibration marker on a top surface and bottom surface for with aligning with a calibration mark from a calibrated dial when the work stop positioning plate is configured in either a right-handed or left- handed configuration in the strut rail in the strut system in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references were listed in the originally filed specification, but not in the Information Disclosure Statement (filed 18 June 2020):  US 8,621,969 B2 (Dawley, III); US 8,480,067 B2 (Furlow); US 5,845,555 (Dawley); US 5,664,612 (Klemma).
                The following reference has work stop for strut systems:  US 2014/0026725 A1 (Makropoulos);  US 10,843,368 B2 (Friedebach et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
16 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861